DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/05/2022 has been entered.
 
Response to Amendment
The amendment filed on 12/05/2022 (hereinafter “amendment”) has been accepted and entered. Claims 14-15, 17-23 and 25-33 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15, 17, 20-23 and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mingle Metal Shenzhen Co. CN202729760 U in view of Iida US 5,901,885 herein after referred to as Mingle and Iida respectively.
Regarding claim 14 Mingle discloses a covering device for a drinking vessel (Fig. 2) such as a bottle, comprising: 
an attachment member (107 fixed frame) for attaching the covering device to the drinking vessel; 
a cover member (101 movable cover part) for covering a drinking opening of the drinking vessel; and 
an operating mechanism (103 moving weight block, 104 input gear, 105 output gear, 106 transmission gear) for displacing the cover member (101) from a closed position into an open position and from an open position into a closed position, 
wherein the operating mechanism comprises an operating element configured as an operating weight (103), 
wherein the operating mechanism further comprises a transmission (104, 105 and 106), via which the operating element (103) is coupled to the cover member (Figs. 1 and 2), 
wherein the operating element (103) is configured to pivot about a pivot axis (connected at the center of 104); and 
wherein the operating weight (103) of the operating element has a center of gravity disposed at a distance from the pivot axis, and the operating weight has a suspended configuration in use wherein the center of gravity of the operating weight is spaced from the pivot axis (center of 104) and disposed below the pivot axis (103 is suspended entirely below the pivot axis which is the center of 104); and
wherein the cover member (101) has an opening angle of 0 relative to the attachment member (107, when lid is closed angle is 0) in the closed position. Mingle is silent to the opening angle of the cover member relative to the attachment member in the open position. 
Iida teaches a cover member (13) that has an opening angle of between 80 degrees to 120 degrees relative to the attachment member (3) in the open position (Fig. 7) and further teaches wherein said opening angle is 100 degrees in the open position (Fig. 7 shows a space between 20 and 18, so that 18 can be pressed further and the lid opened up past 90 degrees to 100 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the opening angles of the cover member as taught by Iida as doing so is well known in the art and would yield predicable results. Additionally, having an opening angle between 80 to 120 degrees will allow the contents of the container to be distributed without the cover member interfering. 
Regarding claim 15 Mingle as modified discloses the covering device according to claim 14 and further discloses wherein: the cover member (101) is configured to pivot about an additional pivot axis (center of 105), the transmission has a transmission ratio of greater than 1, causing the cover member to pivot about the additional pivot axis (center of 105) by an angle of a *x, x being greater than 1, when the operating element (103) pivots about the pivot axis (center of 104) by the angle a, and the transmission ratio x is between 1.5 and 4.5 (the transmission ratio is 2, as the gear ratio amplifies the input torque paragraph [0031], also the transmission ratios can be changed as a matter of design choice paragraph [0035]).
Regarding claim 17 Mingle as modified discloses the covering device according to claim 14 and further discloses wherein said opening angle is 100 degrees in the open position (Fig. 7 shows a space between 20 and 18, so that 18 can be pressed further and the lid opened up past 90 degrees to 100 degrees).

Regarding claim 20 Mingle as modified discloses the covering device according to claim 14 and further discloses wherein the cover member (101) is configured as a closure lid (the cover member is a lid) and/or as a closure flap and forms a continuous, liquid-tight cover.
Regarding claim 21 Mingle as modified discloses the covering device according to claim 14 and further discloses wherein the cover member (101) is configured as a closure lid (the cover member is a lid) and/or as a closure flap and forms a non-continuous cover (101 and 102 form the cover and only 101 moves thus is it non-continuous) 
Regarding claim 22 Mingle as modified discloses the covering device according to claim 14 and further discloses a first gear wheel section (105) coupled to the cover member (101), and a second gear wheel section (104) coupled to the first gear wheel section (via 106).
Regarding claim 23 Mingle as modified discloses the covering device according to claim 22 and further discloses wherein the cover member (101) is configured to pivot about an additional pivot axis (center of 105), the first gear member (105) is pivotably arranged about the additional pivot axis and is coupled to the cover member (101) in a rotationally fixed manner (paragraph [0029] line 191), the second gear wheel section (104) is pivotably arranged about the pivot axis (center of 104), wherein the second gear wheel section (104) is coupled to the operating element (103) in a rotationally fixed manner (paragraph [0029] line 190), and the second gear wheel section (104) is in engagement with the first gear wheel section (105 via 106), and the second gear wheel section (104) has a greater effective diameter than the first gear wheel section (105), the transmission thus having a ratio of greater than 1 (Fig. 1).
Regarding claim 27 Mingle as modified discloses the covering device according to claim 14 and further discloses a combination of a covering device (Fig. 1) according to claim 14 and a drinking vessel (Fig. 2), wherein the covering device is located on the drinking vessel in the area of a drinking opening of the drinking vessel (the covering device is located on the top of the vessel where the liquid is dispensed, Fig. 2).
Regarding claim 28 Mingle as modified discloses the combination of claim 27 and further discloses wherein; in the closed position a clearance is provided between the drinking vessel (Fig. 2) and the operating element (103) in order to allow the operating element (103) to be pivoted in the direction of the drinking vessel (paragraph [0029] lines 194, the operating element is mounted in the frame and there is a clearance that allows the operating element to move from the closed position to an open position).
Regarding claim 29 Mingle as modified discloses the combination of claim 27 and further discloses wherein; the attachment member (107) encloses the drinking vessel (Fig. 2) only partially in the area of the drinking opening and a drinking space is left free for placing a user's lips against it (the attachment member encloses the side of the vessel it is mounted on which is the upper portion of the vessel in the area of the drinking opening and the front portion is left free for the liquid to be dispensed).
Regarding claim 30 Mingle as modified discloses the combination of claim 28 and further discloses wherein; attachment member encloses the drinking vessel only partially in the area of the drinking opening and a drinking space is left free for placing a user's lips against it (the attachment member encloses the side of the vessel it is mounted on which is the upper portion of the vessel in the area of the drinking opening and the front portion is left free for the liquid to be dispensed).
Regarding claim 31 Mingle as modified discloses the covering device according to claim 23 and further discloses a drinking vessel (Fig. 2), wherein the covering device is located on the drinking vessel in the area of a drinking opening of the drinking vessel (the covering device is located on the top of the vessel where the liquid is dispensed, Fig. 2).
Regarding claim 32 Mingle as modified discloses the combination of claim 31 and further discloses wherein; in the closed position a clearance is provided between the drinking vessel (Fig. 2) and the operating element (103) in order to allow the operating element (103) to be pivoted in the direction of the drinking vessel (paragraph [0029] lines 194, the operating element is mounted in the frame and there is a clearance that allows the operating element to move from the closed position to an open position).
Regarding claim 33 Mingle as modified discloses the combination of claim 31 and further discloses wherein; attachment member encloses the drinking vessel only partially in the area of the drinking opening and a drinking space is left free for placing a user's lips against it (the attachment member encloses the side of the vessel it is mounted on which is the upper portion of the vessel in the area of the drinking opening and the front portion is left free for the liquid to be dispensed).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mingle in view of Iida as applied to claim 14 and in further view of Landes US 1,733,807, herein after referred to as Landes.
Regarding claim 18 Mingle as modified discloses the covering device according to claim 14. Mingle is silent to the attachment member comprises a clamp or is configured as a clamp.
Landes teaches a covering device (Figs. 1 and 4) for a drinking vessel with an attachment member (11 clamping member, Figs. 1, 3-4 and 6) that is configured as a clamp.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment member of Mingle to include the clamp attachment member as taught by Landes as doing so is well known and would yield predicable results. Additionally, the use of a clamping attachment member allows the covering device to be placed on a wider variety of vessels as a clamping attachment member would not require to be fixed to the vessel.
Regarding claim 19 Mingle as modified discloses the covering device according to claim 14. Mingle is silent to the attachment member has two retaining legs for enclosing the drinking vessel and/or for clamping the attachment member to the drinking vessel, and wherein a drinking space is provided between the two free ends of the two retaining legs.
Landes teaches a covering device (Figs. 1 and 4) for a drinking vessel with an attachment member (11 clamping member, Figs. 1, 3-4 and 6) that has two retaining legs (Figs. 1, 3-4 and 6) that is configured as a clamp and the retaining legs having a free space between the respective end of each leg (Figs. 1 and 4 the clamping legs do not wrap fully around the neck of the vessel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment member of Mingle to include the clamp attachment member with two retaining legs with a space between the ends of each retaining leg as taught by Landes as doing so is well known and would yield predicable results. Additionally, the use of a clamping attachment member allows the covering device to be placed on a wider variety of vessels as a clamping attachment member would not require the attachment member to be fixed.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mingle in view of Iida as applied to claim 14 and in further view of Burchett US 764,255, herein after referred to as Burchett.
Regarding claim 25 Mingle as modified discloses the covering device according to claim 14. Mingle is silent the attachment member comprises a groove configured to center the position of the covering device on the drinking vessel and the groove being an annular groove on retaining legs. Burchett teaches a covering device (Figs. 1 and 2) with an attachment member (Fig. 3) comprising an annular groove (the gap between the lower and upper A arms, Figs. 1-3) on the retaining legs (arms A) that will center the covering device (the groove centers in front to back and also up and down on either side of the bead F, Figs. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixed frame attachment member of Mingle with the centering attachment member with an annular groove as taught by Burchett as doing so is well known in the art and would yield predicable results. Additionally, the attachment member of Burchett would allow the covering device to fit different vessels and allow for easy replacement in the event of damage to the covering device.
Regarding claim 26 Mingle as modified discloses the covering device according to claim 25 and further discloses wherein said groove (between upper and lower A, Figs. 1-3) is an annular groove provided on retaining legs (Figs. 1-3).

Response to Arguments
Applicant's arguments filed 12/05/2022 have been fully considered but they are not persuasive. Applicant argues that Mingle and Iida have completely different opening mechanisms, examiner disagrees. The cover of Mingle and Iida are both opened when force is applied to intermeshed gears. How the initial force is applied is different but the force in both references is translated through gears to the cover member. Applicant argues that “Mingle solely describes covering mechanisms for jugs”. Mingle refers to a container and does not recite the word jug once so it is unclear what the applicant is using for the basis of this assertion. Thus, this line of arguments is moot as Mingle can be a container of any size. In the event that the covering device was used on a jug it would not preclude a user from wanting a large opening angle as reusable jugs are widely available for purchase today to replace single use plastics and provide enough volume so a user only needs to carry one vessel. Also, a user can consume a beverage directly from a jug. Applicant argues that a “skilled person would even have believed a larger opening to be disadvantageous, as the risk for contaminations in the jug would be elevated without providing any benefits for usability”. The opening would remain the same size only the opening angle of the cover would change. The risk of contamination would be the same if the cover is open in either case as when it is open at angle there is a potential for outside contamination. Also, the cover is only open when in use as such would be under the control of the user to monitor potential contamination. Additionally, as stated above it would allow the contents of the container to be distributed without the cover member interfering which is a benefit of usability.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735